                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JULIE WOODWARD                                                             PLAINTIFF

v.                                   NO. 4:17CV00679 JM

SHEILA BELLOTT, Individually
and in Her Official Capacity as
Director of the Office of Emergency
Management of Faulkner County,
Arkansas; JIM BAKER, Individually
and in His Official Capacity as County
Judge of Faulkner County, Arkansas;
TOM ANDERSON, Individually and in
His Official Capacity as County Administrator
of Faulkner County, Arkansas; and
FAULKNER COUNTY, ARKANSAS                                                  DEFENDANTS


                                         JUDGMENT

       Consistent with the Order entered on this day, this case is dismissed. All relief sought is

denied, and the case is closed.

       Dated this 16th day of October, 2019.



                                               __________________________________
                                               James M. Moody, Jr.
                                               United States District Judge
